Name: Council Regulation (EEC) No 1932/85 of 8 July 1985 amending Regulation (EEC) No 2744/75 with regard to products falling within subheading 23.02 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: plant product;  foodstuff
 Date Published: nan

 13 . 7 . 85 Official Journal of the European Communities No L 181 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1932/85 of 8 July 1985 amending Regulation (EEC) No 2744/75 with regard to products falling within subheading 23.02 A of - the Common Customs Tariff whereas the temporary provisions currently in force as a result of the general situation of the cereals market have served to stabilize bran imports ; whereas they should therefore continue to be applied for the 1985/86 marketing year ; Whereas Regulation (EEC) No 2744/75 should there ­ fore be amended to this end, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), in particular Article 14 (3) thereof, Having regard to the proposal from the Commis ­ sion (3), Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1027/84 (^ laid down the components to be used for calculating the levy applicable to imports of cereal brans, with special provisions as from the 1982/83 marketing year ; HAS ADOPTED THIS REGULATION : Article 1 The coefficients and fixed components applicable to the products falling within subheading 23.02 A of the Common Customs Tariff in accordance with Annex I to Regulation (EEC) No 2744/75 are hereby amended as follows for the 1985/86 marketing year : CCT heading No Description Basic product Coefficients Fixed components (ECU/tonne) 23.02 Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : a) With a starch content not exceeding 35 % by weight Common wheat Barley Maize 0,14 0,14 0,14 ' 6 b) Other Common wheat Barley Maize 0,30 0,30 0,30 6 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No C 67, 14 . 3 . 1985, p. 8 . (4) OJ No L 281 , 1 . 11 . 1975, p . 65 . 0 OJ No L 107, 19 . 4 . 1984, p . 15 . No L 181 /2 Official Journal of the European Communities 13 . 7 . 85 CCT heading No Description Basic product Coefficients Fixed components (ECU/tonne) 23.02 II . Of other cereals : l (cont'd) a) Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calcu ­ lated on the dry product, equal to or more than 1,5 % by weight Common wheat 0,14 (I \ Barley 0,14 I 6 Il Maize 0,14 'I b) Other Common wheat Barley Maize 0,30 0,30 ! 0,30 6 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 July 1985 . For the Council The President J. SANTER